                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

GULF RESTORATION NETWORK                                                   PLAINTIFF

v.                                                 CAUSE NO. 1:17CV130-LG-RHW

OSCAR RENDA CONTRACTING, INC.                                            DEFENDANT

                      ORDER DENYING MOTIONS TO
                  EXCLUDE OR LIMIT EXPERT TESTIMONY

      BEFORE THE COURT are the three motions to exclude or limit the

testimony of experts designated in this case: 1) the [99] Motion to Limit Testimony

of James Connors filed by Plaintiff Gulf Restoration Network (the “Network”); 2)

the [103] Motion to Exclude Additional Testimony of Kevin Dillon filed by

Defendant Oscar Renda Contracting, Inc. (“Oscar Renda”); and 3) the [105] Motion

in Limine to Exclude or Limit Testimony of Renee Robertson filed by Oscar Renda.

Each Motion has been fully briefed and carefully considered. In all instances, the

Court finds that the challenged testimony should not be excluded. The Motions will

be denied.

                                     BACKGROUND

      This Clean Water Act case was initiated by Gulf Restoration Network, which

is “a coalition of environmental, social justice, citizens’ groups, and individuals

committed to protecting and restoring the valuable resources of the Gulf of Mexico

to an ecologically and biologically sustainable condition.” (Am. Compl. 4, ECF No.

14.) The Network complains that Defendant Oscar Renda has allowed “massive

flows of polluted water into Biloxi Bay” and connected bayous while performing
work on the East Biloxi Street Repair Program. (Am. Compl. 2, ECF No. 14.) The

Network seeks 1) a declaration that Oscar Renda violated the Clean Water Act and

its implementing regulations; 2) civil penalties for the violations; 3) an injunction

requiring Oscar Renda to remediate the adverse impacts to aquatic resources; and

4) an award of attorneys’ fees and costs. (Id. at 3-4.) The Network provided Oscar

Renda with the pre-suit notice required by the Clean Water Act, alleging that Oscar

Renda “has violated and remains in continued violation of the terms of the Large

Construction Storm Water Permit . . . and eight phase-specific Storm Water

Prevention Plans . . . associated with the City of Biloxi Street Repair Program.”

(Compl. Ex. 1, at 1, ECF No. 1-1.)1 The Network states that the “violations began

shortly after the August 4, 2014 start date of the 55-mile linear construction project

and have continued with each subsequent rain event of significance through the

present.” (Id. at 9).

                                      DISCUSSION

1. Legal Standard

       “Before certifying an expert and admitting his testimony, a district court

must ensure that the requirements of Federal Rule of Evidence 702 have been met.”

Roman v. W. Mfg., Inc., 691 F.3d 686, 692 (5th Cir. 2012) (citations omitted). Rule

702 provides:

       If scientific, technical, or other specialized knowledge will assist the


       1
         The Notice was not attached to the Amended Complaint, so the Court refers
to the document attached to the original Complaint.

                                           -2-
      trier of fact to understand the evidence or to determine a fact in issue,
      a witness qualified as an expert by knowledge, skill, experience,
      training, or education, may testify thereto in the form of an opinion or
      otherwise, if (1) the testimony is based upon sufficient facts or data, (2)
      the testimony is the product of reliable principles and methods, and (3)
      the witness has applied the principles and methods reliably to the facts
      of the case.

Fed. R. Evid. 702. The party offering the expert has the burden of proving, by a

preponderance of the evidence, that the proffered testimony satisfies Rule 702.

Mathis v. Exxon Corp., 302 F.3d 448, 459-60 (5th Cir. 2002).

      “An expert witness’s testimony should be excluded if the district court ‘finds

that the witness is not qualified to testify in a particular field or on a given

subject.’” Carlson v. Bioremedi Therapeutic Sys., Inc., 822 F.3d 194, 199 (5th Cir.

2016) (quoting Wilson v. Woods, 163 F.3d 935, 937 (5th Cir. 1999)). Generally,

“questions relating to the bases and sources of an expert’s opinion affect the weight

of the evidence rather than its admissibility and should be left for the finder of fact.”

United States v. 14.38 Acres of Land, 80 F.3d 1074, 1077 (5th Cir. 1996). “Unless

wholly unreliable, the data on which the expert relies goes to the weight and not the

admissibility of the expert opinion.” Rosiere v. Wood Towing, LLC, No. 07-1265,

2009 WL 982659, at *1 (E.D. La. Apr. 8, 2009) (citing 14.38 Acres of Land, 80 F.3d

at 1077). Accordingly, expert opinions which overlook certain data are not typically

excluded on that basis. Moss v. Ole South Real Estate, LLC, 933 F.2d 1300, 1307

(5th Cir. 1991). Rather, they are admitted to allow the jury to fulfill its role as the

proper arbiter of disputes between conflicting opinions. 14.38 Acres of Land, 80



                                           -3-
F.3d at 1077. “Vigorous cross-examination, presentation of contrary evidence, and

careful instruction on the burden of proof are the traditional and appropriate means

of attacking shaky but admissible evidence.” Pipitone v. Biomatrix, Inc., 288 F.3d

239, 250 (5th Cir. 2002) (quoting Daubert v. Merrell Dow Pharms., Inc., 509 U.S.

597, 592-93 (1993)). Rejection of expert testimony is the exception rather than the

rule. See Fed. R. Evid. 702, adv. Comm. Notes (2000).

2. James Connors

      James Connors, retained by Oscar Renda, is a Mississippi-licensed

professional geologist specializing in hydrology, hydrogeology, and environmental

science. (Connors Rep. 1, ECF No. 84-7.) He formulated the following opinions

about the effects of the project: 1) Oscar Renda is adequately managing stormwater;

2) the large-scale environmental damage claimed is not possible; 3) the sediment

deposit claimed is unsupported and unlikely; and 4) even if true, the claimed

sediment deposit is insignificant.

      Connors’ report describes the characteristics of the Biloxi Back Bay affecting

sediment movement and deposit. Broadly summarized, Connors’ report explains

that the soils in the Back Bay area are about seventy-five percent sand with high

potential for water infiltration rather than runoff during rainfall. The relatively

small silt and clay content of the soil requires very high water velocities to mobilize,

and these intense rainfall events occur rarely in the area. Sand requires less energy

to mobilize, and if there is sand in the runoff, it precipitates out within a few yards

of the discharge pipes into the Back Bay. Connors visited fourteen stormwater

                                          -4-
outfalls and saw almost no evidence of run-off related sedimentation; most locations

were completely free of sediment. Connors’ observations were in line with the

Mississippi Department of Environmental Quality’s site inspection earlier in the

year. Connors saw no evidence that any sediment was carried into the Back Bay.

Even if all of the deposition into the Back Bay described by the Network occurred,

the yearly rate alleged to be caused by the project is 0.004 inches, while the natural

yearly rate for the Biloxi Bay was measured at 0.22 inches. The bottom of the Back

Bay is naturally fine silts and clays, and therefore periods of low water clarity and

high turbidity have always occurred.

      The Network argues that the opinions expressed above are mere ipse dixit

because Connors has no actual knowledge of 1) the frequency and composition of

storm water runoff; 2) whether site-specific conditions produce runoff that differs

from the general studies of the area; and 3) the extent of sediment deposition that

has occurred. Further, the Network contends that because Connors has not been

present during a rainfall event, his opinion of Oscar Renda’s storm management

efforts is meaningless.

      The Network’s objections go to the weight of Connors’ testimony rather than

its admissibility. His opinions are based on data and studies of the area at issue in

this case, and he observed conditions existing there that he believed were consistent

with the data. Connors did not have to witness runoff during a rainfall event to

observe the effects of runoff and explain how the observed effects were significant to

his opinions. Further, Rule 703 explicitly contemplates expert opinions based on

                                          -5-
facts or data not personally observed or gathered by the expert. Fed. R. Evid. 703

(“An expert may base an opinion on facts or data in the case that the expert has

been made aware of or personally observed.”). Accordingly, the Court overrules the

Networks’ objections to Connors’ expert opinion testimony.

3. Kevin Dillon

      Kevin Dillon is a coastal sciences associate professor at the University of

Southern Mississippi retained as an exert by the Network. The Court has already

limited the admission of the expert opinions expressed in Dillon’s initial report.

(See Mem. Op. & Order Granting in Part & Denying in Part Def. Mot. to Exclude

Testimony, May 9, 2018, ECF No. 73.) The [103] Motion now before the Court

concerns Dillon’s supplemental report, which Oscar Renda argues is untimely and

unreliable because it is based on a small data set, among other things. Oscar

Renda seeks either exclusion of the supplemental report under Fed. R. Civ. P.

37(c)(1) or a continuance of the trial in order to respond to the newly disclosed data.

      If considered a supplemental report, the disclosure was timely. The discovery

deadline in this case was July 16, 2018, at which time expert disclosure

supplementation was also due. L.U. Civ. R. 26(a)(5). Dillon’s supplemental

disclosure was made April 18, 2018 – three months before the discovery deadline.

      However, Oscar Renda argues that the report is not truly supplementation

because Dillon could have collected the data in time to include an analysis in his

initial report. Dillon only did so after Oscar Renda objected to the lack of data and

analysis specific to the Biloxi Back Bay.

                                            -6-
       Rule 26(e)(1)(A) allows a party to supplement when it “learns that in some

material respect the disclosure or response is incomplete or incorrect.” “As a

general rule, ‘[a] supplemental disclosure under Rule 26(e)(1)(A) is timely if it is

made as soon as possible’ after the party learns of the deficiency.” Dykes v.

Cleveland Nursing & Rehab. Ctr., No. 4:15-CV-76-DMB-JMV, 2018 WL 3058870, at

*4 (N.D. Miss. June 20, 2018) (citations omitted). Nevertheless, “the rule is not a

basis to make material additions to an initial report.” Thang Quoc Pham v. Tyson

Farms, Inc., No. 3:17-CV-125-DPJ-FKB, 2018 WL 4178029, at *9 (S.D. Mi ss. Aug.

30, 2018).

       The additions here are material. Where Dillon’s initial expert report

contained only general statements concerning sediment movement and no data

specific to the body of water at issue in this case, the supplemental report contains

Dillon’s measurements of water turbidity in various locations in the project area

during different weather conditions. These measurements could have been taken

and incorporated in Dillon’s initial expert report. The only explanation for Dillon’s

failure to do this was, as stated in his initial report, the prohibitive cost of testing.

The supplementation could be disallowed for that reason. See Cutler v. Louisville

Ladder, Inc., No. 4:10-4684, 2012 WL 2994271, at *5 (S.D. Tex. Jul y 20, 2012)

(“Because Defendants have made no persuasive showing that the testing in the

Supplemental Report could not have been conducted in compliance with the DCO’s

November 2 deadline, the untimely disclosure is not substantially justified.”).

       Under Federal Rule of Civil Procedure 37(c)(1), “[i]f a party fails to provide

                                            -7-
information or identify a witness as required by Rule 26(a) or (e), the party is not

allowed to use that information . . . at a trial, unless the failure was substantially

justified or is harmless.” Whether the non-compliance was substantially justified or

harmless turns on the following four-factor test: “(1) the importance of the excluded

testimony, (2) the explanation of the party for its failure to comply with the court’s

order, (3) the potential prejudice that would arise from allowing the testimony, and

(4) the availability of a continuance to cure such prejudice.” E.E.O.C. v. Gen.

Dynamics Corp., 999 F.2d 113, 115 (5th Cir. 1993) (citation omitted). “The

admission or exclusion of expert testimony is a matter left to the discretion of the

trial court . . . .” Eiland v. Westinghouse Elec. Corp., 58 F.3d 176, 180 (5th Cir.

1995).

         The Court finds the Network’s non-compliance to be harmless. The

supplementation concerns the central issue of this case, and it was disclosed three

months prior to expiration of the discovery deadline, allowing Oscar Renda ample

time to challenge Dillon’s conclusions. Moreover, there is no surprise in Dillon’s

water turbidity data, given that Oscar Renda’s expert Connors has already

addressed and given his own opinion on the subject. Dillon’s supplemental expert

report will not be excluded on timeliness grounds, and no continuance is necessary

to avoid prejudice to Oscar Renda.

         Oscar Renda also objects to the reliability of the results of Dillon’s turbidity

testing, contending that Dillon used too few sample locations, and one testing

session was during a storm event and at a different tidal stage than the other.

                                             -8-
Oscar Renda argues that the sampling locations show bias, and questions the utility

of sampling water from standing puddles on an unpaved road. These objections go

to the basis for Dillon’s opinion and are “fodder for cross-examination” rather than a

reason to exclude the contents of the supplemental report. Cedar Lodge Plantation,

L.L.C. v. CSHV Fairway View I, L.L.C., No. 17-30742, 2018 WL 4932716, at *3 (5th

Cir. Oct. 10, 2018). The opinions expressed in Dillon’s Supplemental Report will not

be excluded.

4. Renee Robertson

      Renee Robertson is a professional engineer retained by the Network to assess

“a sample of stormwater controls and management provided by Oscar Renda

Contracting Inc.” to determine whether they were “compliant with the substantive

requirements of stormwater controls, inspections, and management provided in the

Storm Water Prevention Plans.” (Mot. Ex. B, at 1, ECF No. 105-2.) Robertson

authored original and supplemental expert reports. Oscar Renda asserts that

Robertson’s experience as a civil engineer who has designed storm water controls

does not qualify her to opine about the violations alleged in this case. Oscar Renda

questions whether expert testimony is necessary at all to prove a violation of the

Clean Water Act, given that the Network claims that a lay person could opine on

the same issues. Oscar Renda also makes the following specific objections to

introduction of Robertson’s opinions: 1) Robertson’s expert opinion testimony must

be limited to the specific locations she examined in her reports; she cannot

extrapolate from her examples to all of the locations at issue in this lawsuit; 2)

                                          -9-
Robertson’s opinions on the lifespan and estimated costs of stormwater controls are

without an adequate basis; and 3) certain opinions are based on unsupported

assumptions.

      Oscar Renda objects that 1) Robertson improperly drew conclusions about the

entirety of Oscar Renda’s pollution controls from a sample of locations; 2)

Robertson’s opinion on the lifespan of the sediment barriers is not independent –

she simply refers to an average lifespan published by the Georgia Soil and Water

Conservation Commission; and 3) Robertson improperly relied on Oscar Renda’s bid

price for stormwater controls because she has no information about Oscar Renda’s

costs, and she failed to consider that maintenance costs may consist only of labor.

These three objections to the data Robertson considered go to the bases and sources

of her opinions. They do not justify excluding Robertson’s expert opinion testimony.

See Cedar Lodge Plantation, 2018 WL 4932716, at *3 (error to exclude expert report

that plotted data points, but omitted some that were inconsistent with the desired

trend).

      Oscar Renda also argues that Roberton’s stated assumptions underlying her

analysis and conclusions are unsupported. In particular, Robertson assumed that 1)

all pipes and inlets were connected to the downstream stormwater system and

discharged to outfalls; 2) there were no stormwater controls installed downstream of

the photographed locations; 3) specific locations were left undisturbed or unattended

for fourteen or more days; and 4) all areas were required to have erosion and

sediment storm controls.

                                         -10-
      “When the assumptions made by an expert are not based on fact, the expert’s

testimony is likely to mislead a jury, and should be excluded by the district court.”

Tyger Const. Co. Inc. v. Pensacola Const. Co., 29 F.3d 137, 144 (4th Cir. 1994).

      Of course, when facts are in dispute, experts sometimes reach different
      conclusions based on competing versions of the facts. Generally, the
      fact-finder is entitled to hear an expert’s testimony and decide whether
      the predicate facts on which the expert relied are accurate. At the
      same time, however, expert testimony that relies on completely
      unsubstantiated factual assertions is inadmissible. When an expert’s
      testimony is not based upon the facts in the record but on altered facts
      and speculation designed to bolster a party’s position, the trial court
      should exclude it.

Moore v. Int’l Paint, L.L.C., 547 F. App’x 513, 515 (5th Cir. 2013) (internal marks

and citations omitted). It appears that all of the assumptions Oscar Renda

challenges here are based on the Network’s version of facts that are in dispute,

making this objection go to the weight and credibility of Robertson’s testimony

rather than its admissibility.

      Oscar Renda also contends that the Network will be soliciting “similar

testimony” about the violations from lay witnesses, which indicates that Robertson’s

expert opinion testimony is not helpful or necessary. (Oscar Renda Mem. 8, ECF

No. 106.) Oscar Renda argues that the Court should either allow only Robertson’s

expert opinion testimony or lay opinion testimony on the issues in Robertson’s

report, but not both.

      There is no conflict presented by introduction of both lay and expert witness

testimony on the same issue. Unlike expert witnesses, lay witnesses may not offer

opinion testimony “based on scientific, technical, or other specialized knowledge

                                         -11-
within the scope of Rule 702.” Fed. R. Evid. 701(c); see United States v. Yanez Sosa,

513 F.3d 194, 200 (5th Cir. 2008) (“[L]ay testimony results from a process of

reasoning familiar in everyday life, while expert testimony results from a process of

reasoning which can be mastered only by specialists in the field . . . .”). The Rules

contemplate expert and lay witness opinion testimony as complementary, rather

than mutually exclusive, sources of evidence. Furthermore, Oscar Renda has

provided no information regarding the specific lay witnesses it anticipates the

Network will call, the expected opinion testimony (other than that it will be

“similar” or “on the same issues”), and how this renders Robertson’s expert opinions

unnecessary or unhelpful. Whether expert testimony will help the jury determine a

fact in issue “goes primarily to relevance.” Daubert, 509 U.S. at 591. Robertson’s

opinions are clearly relevant as they primarily pertain to the main issue in dispute:

whether Oscar Renda violated the Storm Water Pollution Prevention Plans. The

Court therefore finds no basis for holding that Robertson’s expert opinions will be

unhelpful to the jury simply because laypeople will offer “similar” testimony.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [99] Motion to

Limit Testimony of James Connors filed by Plaintiff Gulf Restoration Network is

DENIED.

      IT IS FURTHER ORDERED AND ADJUDGED that the [103] Motion to

Exclude Additional Testimony of Kevin Dillon filed by Defendant Oscar Renda

Contracting, Inc. is DENIED.

      IT IS FURTHER ORDERED AND ADJUDGED that the [105] Motion in

                                         -12-
Limine to Exclude or Limit Testimony of Renee Robertson filed by Defendant Oscar

Renda Contracting, Inc. is DENIED.

      SO ORDERED AND ADJUDGED this the 13th day of December, 2018.




                                             s/   Louis Guirola, Jr.
                                             LOUIS GUIROLA, JR.
                                             UNITED STATES DISTRICT JUDGE




                                      -13-
